Citation Nr: 1423808	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connected for a psychiatric disability, to include schizoid personality disorder, anxiety, and depression.

2.  Entitlement to service connection for colonic adenocarcinoma, to include lymph node cancer and residuals, to include as a result of exposure to chemicals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  


REMAND

The Board regrets the additional delay, but finds that additional development is required before the Veteran's claims are decided.

The Veteran asserts that he has a psychiatric disability, to include a schizoid type personality disorder with conversion reaction, anxiety, and depression, as a result of active service.  Specifically, the Veteran contends that active service aggravated a pre-existing psychiatric disability resulting from multiple childhood traumas.  The Veteran has also asserted that the physical stress of being in service caused him to experience partial leg paralysis in active service.  The Veteran also asserts that he has colonic adenocarcinoma as a result of active service.  Specifically, the Veteran has reported that he was exposed to chemicals on the rifle ranges in Fort Knox, Kentucky. 

The Veteran's June 1971 entrance medical examination shows that the Veteran was found as fit for service and his clinical evaluation was normal in every category.  

A review of the service medical records shows that he was diagnosed with personality disorder, schizoid type with conversion reaction with severe anxiety, while in active service.  The Veteran's treating physicians opined that his partial, and later full, leg paralysis was the effect of the severe anxiety.  The Veteran was discharged from service for not meeting the physical fitness requirements.

A July 1971 clinical record shows that the Veteran described himself as very anxious and having anger management difficulties.  The physician noted that the Veteran had a history of polio myelites, previously unknown to the Army, and from the age of two to four wore braces on both of his legs.  The physician also noted that, when upset, the Veteran experienced weakness and tingling in his legs "on an emotional basis," and that his legs probably had some residual weakness.  The physician reported that while the Veteran arrived at the clinic completely paralyzed, anxious, and depressed, he responded well to psychotherapy and his ability to walk was restored.  The physician opined that the Veteran had chronic anxiety, was unable to tolerate the stress of Army life, and responded to the stress with a conversion reaction causing the paralysis of his legs.  The examiner also stated that the Veteran did not meet the medical fitness standards for induction and that his condition was not service-aggravated. 

The August 1971 separation examination found that the Veteran had a history of polio, his legs sometimes became partially paralyzed, he had severe cramps at times, and experienced stiffness of the joints.  Unlike on the entrance examination, the boxes for "swollen and painful joints," "cramps in legs," and "paralysis, including infantile" were checked as "yes."  The form also shows that the Veteran was diagnosed with personality disorder, schizoid type with conversion reaction and severe anxiety, which disqualified him from service. 

The Board has examined the separation examination to clarify something that has apparently caused the Veteran to believe that his service medical records were "doctored."  The Veteran's separation examination has the date "5/8/71" on it.  The Veteran has stated that the form has been altered, as he was still in high school in May 1971.  A closer examination of the records shows that the date "5/8/71" actually means August 5, 1971 ("5/Aug/71" on one of the forms), at which time the Veteran was in active service. 

The Veteran's service medical records do not show that he complained of, or was treated for, any type of cancer while in active service.  There are also no complaints of, or treatment for, any type of chemical exposure.  Post-separation private treatment records from 2006 to 2011 show that the Veteran was diagnosed with colonic adenocarcinoma in 2006 and mestatic liver cancer in 2007, and underwent multiple surgeries and rounds of chemotherapy for the condition.

The Veteran has reported that he has continued to experience a psychiatric disability since separation from active service, and the Veteran is competent to report when symptoms of the psychiatric disability began and that they have continued since active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  VA treatment records from 2011 to 2012 show a diagnosis of a psychiatric disability, to include depression.  Therefore, in light of the Veteran's report that he has continued to experience a psychiatric disability since separation from active service, and his current diagnosis of depression, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that a Veteran is presumed to have been sound upon entry into the service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013).  The record shows that the Veteran reported physical, psychological, and sexual abuse as a child.  Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of any currently present psychiatric disability, to include whether it clearly and unmistakably existed prior to active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

Additionally, current treatment records should be obtained prior to a decision being rendered in this case.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify and provide authorization for any non-VA health care providers for the treatment of any psychiatric disability or cancer.  Obtain any records identified by the Veteran.

2. Obtain all pertinent VA medical records, not yet associated with the claims file, relating to treatment for any psychiatric disability or cancer.

3. Then, schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed should be provided.  Based upon the examination results and the review of the claims file, the examiner should provide the following information:

a. Provide a full multi-axial diagnosis pursuant to DSM-IV and specifically state whether or not any Axis I diagnosis is warranted.

b. With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include anxiety and depression) is it at least as likely as not (50 percent or greater probability) that the disability was present during service?

c. With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include anxiety and depression) is it at least as likely as not (50 percent or greater probability) that the disability was incurred in service or is related to psychiatric treatment in service?

d. Is it clear and unmistakable that any psychiatric disability existed prior to the Veteran's active service?  If so, is it clear and unmistakable that psychiatric disability underwent no permanent increase or aggravation in severity during active service?

e. Do any of the psychiatric diagnoses represent a psychosis?  If so, was the psychosis manifested during service or within one year following separation from service?

f. Do any of the psychiatric diagnoses represent a personality disorder?  If so, did any personality disorder have any superimposed Axis I psychiatric disability in service?

4. Schedule the Veteran for VA examinations to assess the claim for service connection for colon cancer.  The examiner must consider the Veteran's lay statements, including claims of chemical exposure, and the medical evidence of record.  The rationale for all opinions expressed must be provided.  The examiner should review the claims folder and should note that review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed disability is related to the Veteran's active service, including alleged exposure to chemicals during service.

5. Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

